Order affirmed, with ten dollars costs and disbursements payable out of the estate. Memorandum. The petition prays for an accounting of the executrix and the order appealed from directs nothing more. Petitioner is entitled to an accounting (Surr. Ct. Act, § 258) regardless of whether or not the executrix was properly cited (Surr. Ct. Act, § 100) so as to institute a proceeding for her removal. All concur. (The order dismisses objections of the executrix to a petition demanding an accounting.) Present — Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ.